Exhibit 10.28

 

NOVASTAR FINANCIAL, INC.

 

EMPLOYMENT AGREEMENT

 

FOR

 

JEFFREY AYERS

 

Jeffrey Ayers is Senior Vice President, General Counsel and Secretary of the
Company. Mr. Ayers has an oral agreement with the Company for “at will”
employment which includes the following:

 

Mr. Ayers:

 

  1. will be entitled to a salary, adjusted annually by the Compensation
Committee;

 

  2. will participate in the Company’s annual incentive bonus program, as
determined by the Compensation Committee;

 

  3. will be eligible for incentive awards under the Company’s Incentive Stock
Plan, as determined by the Compensation Committee;

 

  4. will be eligible to participate in the Company’s Deferred Compensation
Plan;

 

  5. will be covered by medical and disability insurance and other forms of
health, life and other insurance and/or benefits provided by the Company to its
employees; and

 

  6. will be entitled to vacation, paid sick leave and all other employee
benefits provided by the Company to its employees.